Name: Council Regulation (EC) No 2072/98 of 28 September 1998 amending Regulation (EC) No 3072/95 on the common organisation of the market in rice with regard to the scheme for compensatory payment
 Type: Regulation
 Subject Matter: plant product;  farming systems;  agricultural policy;  economic geography
 Date Published: nan

 Avis juridique important|31998R2072Council Regulation (EC) No 2072/98 of 28 September 1998 amending Regulation (EC) No 3072/95 on the common organisation of the market in rice with regard to the scheme for compensatory payment Official Journal L 265 , 30/09/1998 P. 0004 - 0005COUNCIL REGULATION (EC) No 2072/98 of 28 September 1998 amending Regulation (EC) No 3072/95 on the common organisation of the market in rice with regard to the scheme for compensatory paymentTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Whereas, in the context of providing support for producers of rice, Article 6 of Regulation (EC) No 3072/95 (3) lays down a national base area for each producer Member State with the exception of France, for which two base areas are laid down; whereas the Hellenic Republic has requested that for that country also there should be two base areas, although without differential compensatory payments, so that, without prejudice to the objectives of the scheme, areas may still be devoted to rice-growing in regions where there is no genuine possibility of alternative crops and that request should be accepted;Whereas Regulation (EC) No 3072/95 should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1 In Article 6 of Regulation (EC) No 3072/95 paragraphs 3 and 4 shall be replaced by the following:'3. The amounts of the compensatory payment shall be as follows:>TABLE>In order to pursue a better orientation of production, the amounts of the compensatory payment may be varied by applying price increases or reductions depending on the variety.The compensatory payments shall be made between 16 October and 31 December following the start of the marketing year in question.4. A national base area for each producer Member State is hereby established. However, for France and Greece two base areas are established. The base areas shall be as follows:>TABLE>Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 September 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 September 1998.For the CouncilThe PresidentW. MOLTERER(1) OJ C 159, 26. 5. 1998, p. 17.(2) OJ C 292, 21. 9. 1998.(3) OJ L 329, 30. 12. 1995, p. 18. Regulation as last amended by Regulation (EC) No 192/98 (OJ L 20, 27. 1. 1998, p. 16).